Title: Thomas Jefferson to Robert Patterson, 4 July 1819
From: Jefferson, Thomas
To: Patterson, Robert


          
             Monticello July 4. 19.
          
          Th: Jefferson takes the liberty of putting his letter and remittance to mr Davenport under the protection of mr Patterson’s cover, not knowing how otherwise to address it to him. he thanks mr Patterson for the trouble he has been so kind as to take in this business, and salutes him with constant friendship & respect.
        